ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Gulf Pacific Contracting, LLC                )      ASBCA No. 60924
                                             )
Under Contract No. W912HN-14-C-0017          )

APPEARANCE FOR THE APPELLANT:                        Laurence J. Zielke, Esq.
                                                      Zielke Law Firm, PLLC
                                                      Louisville, KY

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

       In accordance with the parties' joint stipulation dated 2 August 2017, this
appeal is dismissed with prejudice.

       Dated: 3 August 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60924, Appeal of Gulf
Pacific Contracting, LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals